TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00522-CR


Carlton McEwen, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-08-904053, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		A jury convicted appellant Carlton McEwen of four counts of indecency with a child
by contact and one count of indecency with a child by exposure.  See Tex. Penal Code Ann. § 21.11
(West 2003).  The indecency with a child by contact offenses were enhanced by a prior conviction
for that offense.  The district court assessed punishment at life imprisonment for each count of
indecency with a child by contact and twenty years' imprisonment for the count of indecency with
a child by exposure.
		The jury heard evidence that, at the time of the alleged abuse, McEwen was the live-in
boyfriend of the victim's grandmother.  The victim, who was twelve years old at the time of trial,
testified that, when she was five or six or seven years old, McEwen touched and rubbed her private
parts, exposed himself to her, and made her touch his private parts.  According to the victim, this
happened on more than one occasion, although she could not remember how many times it
had happened.  The jury also heard evidence that the victim reported the abuse to her teacher, who
notified the victim's father, who in turn called the police.  The father testified at trial, although the
teacher did not.
		Detective Chris Vetrano of the Austin Police Department, the lead investigator in
the case, testified about the investigation.  He explained that he called McEwen and talked to him
on the phone about the allegations.  A recording of that conversation was admitted into evidence. 
The State's final witness was the victim's grandmother, who testified about her relationship with
McEwen.  The only witness to testify for the defense was McEwen's current wife, who claimed that
McEwen suffered from erectile dysfunction.
		McEwen's court-appointed attorney has filed a motion to withdraw supported by
a brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  McEwen received a copy of counsel's brief and has
submitted a written response objecting to counsel's motion to withdraw and asserting reasons why
he does not believe the appeal is frivolous.
 		We have reviewed the record, counsel's brief, and McEwen's written response.  We
agree with counsel that the appeal is frivolous and without merit.  We find nothing in the record that
might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005) (holding that it is constitutional error for appellate court to address non-meritorious arguments
raised in pro se response to Anders brief).  Counsel's motion to withdraw is granted.
		The judgment of conviction is affirmed.


						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Affirmed
Filed:   August 26, 2009
Do Not Publish